Citation Nr: 1040414	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, 
including as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  During 
the appeal period, the Veteran's claims file has been transferred 
to the jurisdiction of the Hartford, Connecticut RO.  

The Veteran testified at a videoconference hearing in January 
2008, before the undersigned; a transcript of that hearing is of 
record. 

The Board notes that a June 2008 Board decision continued to deny 
service connection for a headache disorder, temporomandibular 
joint syndrome, a sleep disorder, a low back disorder, and a 
liver disorder.  These issues are no longer on appeal.  At the 
same time, the Board remanded the issues seeking service 
connection for numbness of the fingers and feet, tinnitus, PTSD, 
and a skin disorder.  An April 2009 rating decision granted 
service connection for tinnitus and a June 2009 Board decision 
continued to deny service connection for numbness of the fingers 
and feet.  The remaining issues (as stated on the previous page) 
were remanded for further development in June 2009.  

The Board notes that the Veteran's VA treatment records have 
indicated that the Veteran used to self-medicate with alcohol to 
treat his symptoms of PTSD.  On July 2009 VA examination, the 
examiner found that the Veteran's alcohol dependence, in early 
remission, was more likely than not an attempt to self-medicate 
his symptoms of anxiety.  As this issue has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.
 

FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.

2.  The preponderance of the evidence is against finding that the 
Veteran's skin disorders manifested by intertrigo/tinea pedis, 
xerosis, cherry angiomas, seborrheic keratoses, and senile 
purpura are attributable to service or are presumed from Agent 
Orange exposure.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of the Veteran's active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).

2.  Service connection for a skin disorder, including as due to 
Agent Orange exposure is not established.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection);  
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999);  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, supra. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, service treatment 
records, and medical records.  Although this Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

A.  PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).

When the evidence does not establish that a veteran is a combat 
veteran, his assertions of service stressors are not sufficient 
to establish the occurrence of such events. Rather, the alleged 
service stressors must be established by official service record 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 
(1995).  In determining whether documents submitted by a veteran 
are credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The Veteran contends that while serving with the 541st and the 
88th Transport Companies in Vietnam, he was exposed to multiple 
times to enemy fire, including mortar and sniper attacks, and 
that such stressors support his diagnosis of PTSD.  More 
specifically, in stressor statements received in April 2006, the 
Veteran reported that in September 1968 he was assigned to the 
88th Transport Company and was in a convoy of about 240 trucks en 
route from Pleiku to Kontum and Dak-to.  The convoy was ambushed 
and approximately 30 men were killed.  He did not know their 
names, but helped with the dead and wounded.  He stated that in 
December 1968 in Hue, while with the 88th Transport Company, he 
was in a convoy of about 45 trucks delivery supplies.  They came 
under mortar attack and lost a couple of trucks in the rear.  

He also stated that from December 1967 to August 1968, he was 
involved in the Tet Offensive with the 541st Transport Company in 
An Khe, Vietnam.  He reported that the base, trucks, and convoys 
received frequent mortar attacks while he was there.  They were 
hit with harassment fire every night.  In one incident, the enemy 
focused on the motor pool and about 80 trucks were hit.  They 
stayed in bunkers on the perimeter and were mortared for several 
hours.  From December 1967 to August 1968, he transported troops 
from An Khe throughout the Central Highlands.  The return trips 
were mostly with one or two other soldiers.  He felt very 
vulnerable and was afraid.  They often received harassment fire 
and sniper fire.  He stated that in 1968, he worked with other 
soldiers to transport their artillery shells to LZ Uplift (in 
Pleiku).  He wasn't familiar with that base and it came under 
attack for two days and the perimeter was overrun.  The South 
Vietnamese guarding the perimeter joined the Viet Cong and 
attacked the base.  There were many casualties.  Once the road 
was open, they left while under fire.   

The Veteran served in Vietnam from January 1968 to January 1969.  
According to his service personnel records, his job title was 
dump truck driver.  He was awarded the National Defense Service 
Medal, the Vietnam Campaign Medal, and the Vietnam Service Medal, 
and an Expert M-14 Badge.  However, these awards were not 
indicative of participation in combat.  Thus, his reported PTSD 
stressors must be verified in order for service connection for 
PTSD to be warranted.

The Veteran's service treatment records (STR's) showed that the 
Veteran underwent a neuropsychiatric evaluation in August 1967.  
He was diagnosed with a chronic, severe, passive-aggressive 
personality that did not manifest in the line of duty and existed 
prior to his entrance to service.  Otherwise, STR's, including 
his January 1969 separation examination and report of medical 
history, are negative for any complaints, treatment, or diagnoses 
relating to a psychiatric disorder.  

Post-service records included Social Security Administration 
(SSA) records as well as private and VA treatment records.  
Treatment records from Providence VA Medical Center (VAMC) and VA 
Connecticut Healthcare System dated from 1997 to 2008 showed that 
the Veteran was repeatedly treated for alcohol abuse and related 
symptoms beginning in 1997.  In October 2000, he was diagnosed 
with alcohol dependence; PTSD was ruled out on repeated 
interviews.  At that time, the Veteran reported that he had 
difficulty with sleep and anxiety for months after he came back 
from Vietnam.  A December 2005 treatment record noted that the 
Veteran had longstanding nightmares of combat related events.  He 
also described avoidant behaviors including not listening to the 
news about Iraq and having difficulty with tolerating crowds.  In 
September 2006, a PTSD screen was negative.  

In October and November 2004 statements from R. K. and E. D., 
they indicated that they knew the Veteran prior to his entrance 
in the military and that he changed or was a very different 
person when he came home from Vietnam.  He lost interest in 
things he liked prior to going into the service. R. K. reported 
that the Veteran watched "war movies an awful lot."  E. D. 
stated that the Veteran became a very unsociable, withdrawn, and 
angry.  E. D. indicated that upon talking with the Veteran he 
could tell that he had a hard time coping with his experiences in 
the military.  It seemed that alcohol was his way out.  E. D. 
noted that he worked with many homeless unemployed Veterans and 
that it seemed that the Veteran exhibited many of the classic 
barriers associated with PTSD.  

A January 2005 record from the Norwich Vet Center restated 
several stressful incidents as described above that occurred 
while the Veteran was in Vietnam.  The Social Worker noted that 
the Veteran reported chronic PTSD symptoms with sleep 
disturbance.  Since becoming sober, his symptoms intensified.  He 
reported increased depression and increased intrusive thoughts 
and nightmares of war.  Among other things, it was noted that the 
Veteran had a history of self medicating his PTSD symptoms with 
alcohol.  After noting all the symptoms reported by the Veteran 
(in which the majority were associated with his experiences in 
Vietnam), he was diagnosed with chronic PTSD; alcohol dependence, 
sustained remission; cannabis dependence by history, full 
remission; and recurrent major depressive disorder. 

At his January 2008 videoconference hearing, the Veteran restated 
his prior contentions.  He also reported that he was stationed in 
Pleiku.  

On September 2008 VA examination it was noted that the claims 
file was reviewed and that the examination essentially only 
encompassed partial results.  The examiner noted that the 90-
minute long time slot was not sufficient to complete the 
examination and the Veteran failed to keep a scheduled follow-up 
appointment.  The examiner indicated that the Veteran's Army 
personnel records failed to show any awards that could be used as 
a PTSD stressor (criterion A).  The examiner noted that the 
treatment records from Norwich Vet Center showed some scenarios 
that might be related to combat but were too vague, from a third 
party source, and could not be submitted for stressor 
verification.  The examiner noted that when the Veteran was 
questioned about his traumatic experiences while on active duty 
for which he was claiming to have PTSD, he reported the 
following:  "Many events.  Convoy ambushes along the Ho Chi 
Min[h] trail.  Retrieve dead and/or wounded bodies.  Tet 
Offensive."  The Veteran scored a 104 on the Mississippi scale 
with was within the standard deviation mean for psychiatric 
patients diagnosed with PTSD.  The examiner noted that a cut off 
of 107 was "suggested" for Vietnam combat related PTSD.  
Therefore, the Veteran's score was considered closer to the mean 
for the psychiatric patient's PTSD, rather than for combat 
veteran's diagnosed with PTSD.  He endorsed symptoms consistent 
with moderate to severely depressed mood on a depression 
inventory and obtained a Beck inventory score of 21.  He obtained 
a raw score of 50 on the PTSD checklist, which indicated that 
PTSD criteria B, C, and D appeared to have been met.  The 
examiner noted that given the Veteran's very weak and poorly 
detailed description of the criterion A requirement for the 
diagnosis of PTSD, the examiner stated that it was at least as 
likely as not that the Veteran met criterion A for the diagnosis 
of PTSD.  

On July 2009 VA examination, it was noted that the claims file 
was reviewed.  A summary of the Veteran's past medical history 
was summarized.  The Veteran's stressor statements were included 
in the report.  On examination, an assessment of PTSD indicated 
that the Veteran did endorse experiencing and witnessing 
traumatic and life-threatening events during his military 
service.  When asked about the events that he found particularly 
upsetting and traumatic that he still thought about and was 
bothered by today.  He reported the following:  "The Tet 
Offensive in 1968.  We were under mortar attack.  It was nearly a 
month, and it was harassing mortar fire.  It was very 
aggravating.  I was nervous all the time.  I still had to drive 
all day during it.  I was [in] An Khe then Pleiku after that.  We 
used to run the Ho Chi Minh Trail in the Central Highlands.  I 
remember a bunch of people wounded, and I saw them wounded.  We 
would get ambushed on the roads all the time.  I can't remember 
the names.  I hauled ammo, food and fuel to those fire bases."  
He endorsed experiencing helplessness at the time of the ambushes 
and stated that they had to just keep moving.  After examination, 
the Veteran was diagnosed with anxiety disorder not otherwise 
specified (NOS) with features of PTSD, alcohol dependence in 
early partial remission, cocaine abuse, nicotine dependence, and 
history of opioid abuse.  In review of the claims file, medical 
records, and the contents of this examination, the examiner 
opined that the Veteran's symptoms were best explained by a 
diagnosis of anxiety disorder NOS with features of PTSD.   He did 
report emotional distress and physical reactivity upon exposure 
to cues that were reminders of his military traumas.  He did not 
report other symptoms of reexperiencing.  He did report that in 
the past, he had more frequent nightmares, but not recently.  He 
did endorse avoiding thoughts, feelings, and conversations 
associated with his traumas and some other avoidance of war 
movies, etc., but this was in contrast to his buddy statement 
contained in the claims file.  He denied any other symptoms of 
hyperarousal.  The examiner opined that it was at least as likely 
as not that the Veteran's anxiety disorder NOS with features of 
PTSD was related to his exposure to combat situations during his 
service in Vietnam.  When further discussing the disability, the 
examiner referred to it as "anxiety/PTSD". 

Although the September 2008 VA examiner indicated that the 
examination was only partially complete, the Veteran did meet the 
DSM-IV criteria for a diagnosis of PTSD.  At the time of the 
examination, the examiner stated that it was at least as likely 
as not that the Veteran met criterion A for the diagnosis of 
PTSD, despite what the examiner believed was very weak and poorly 
detailed description of traumatic events that occurred in 
service.  The examiner found that the PTSD criteria B, C, and D 
appeared to have been met.  Although the July 2009 VA examiner 
indicated that the Veteran's symptoms were best described as 
anxiety with features of PTSD, the examiner did not completely 
rule out PTSD and later referred to the Veteran's disorder as 
anxiety/PTSD.  Furthermore, the examiner found that the Veteran's 
anxiety NOS with features of PTSD were related to his exposure to 
combat situations during his service in Vietnam.  As the Veteran 
did meet the DSM-IV criteria for a diagnosis of PTSD and the 
record shows consistent reports of in-service stressors and 
symptoms, with corresponding diagnoses of PTSD, the Board finds, 
resolving all doubt in favor of the Veteran, that the criteria 
for a diagnosis of PTSD are met.

Having determined that the Veteran has a valid PTSD diagnosis, 
the remaining question before the Board is whether the Veteran's 
PTSD diagnosis is based upon a verified stressor.

In October 2008, the Department of the Army sent copies of the 
unit's annual historical summary for 1968, which confirmed the 
Veteran's stressor regarding mortar attacks during the Tet 
Offensive in January and February 1968 in Pleiku with the 541st 
Transportation Company.  Records showed that the 541st 
Transportation Company (Light Truck) served in Pleiku from 
September 1965 to March 1971.  A summation of combat activities 
noted that the Viet Cong launched mortar and rocket attacks 
against the city of Kontum in January 1968.  Sporadic action 
continued during the following week, which was marked by small 
unit contacts and exchange of small arms fire.  The city of 
Pleiku also received mortar attacks in January 1968.  An enemy 
force launched a ground attack following the mortar barrages.  
Throughout the following week, numerous incidents of sniping were 
reported and small pockets of enemy resistance reduced.  Street 
fighting and enemy contact ceased the following week in February 
1968.  

Because the Veteran's PTSD diagnosis was based, at least in part, 
on a corroborated stressor, the Board finds that it is at least 
as likely as not that the evidence of record demonstrates that 
the Veteran's PTSD is due to a verified stressor event during his 
service.  Therefore, the Board finds that service connection for 
PTSD is warranted. All reasonable doubt has been resolved in 
favor of the claimant in making this decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Skin Disorder

The Veteran contends that he incurred a skin disorder as a result 
of exposure to Agent Orange while serving on active duty in the 
Republic of Vietnam.  The Veteran served in Vietnam during the 
requisite period, and is presumed to have been exposed to 
herbicides during such service.  Veterans exposed to Agent Orange 
are entitled to service connection on a presumptive basis for the 
diseases listed in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  However, his skin disorders, manifested by 
intertrigo/tinea pedis, xerosis, cherry angiomas, seborrheic 
keratosis, and senile purpura are not among the diseases listed 
at 38 C.F.R. § 3.309(e) for which service connection is warranted 
on a presumptive basis due to in-service herbicide exposure.  See 
also 38 U.S.C.A. § 1116.  Moreover, VA has determined that there 
is no positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27630, 27641 (May 20, 2003).  Therefore, 
the Veteran is not entitled to service connection for a skin 
disorder based on his presumed exposure to Agent Orange.  The 
Board notes that although chloracne is a presumptive condition, 
the claims file is negative for any complaints, treatment, or 
diagnoses relating to chloracne.  Also, at his January 2008 
videoconference hearing, the Veteran indicated that he was never 
diagnosed with chloracne or that he was not aware of ever being 
diagnosed with chloracne.  Therefore, the Veteran is not entitled 
to service connection for the presumptive condition of chloracne.  

Notwithstanding the fact that the Veteran's variously diagnosed 
skin disorders manifested by intertrigo/tinea pedis, xerosis, 
cherry angiomas, seborrheic keratosis, and senile purpura are not 
subject to presumptive service connection on the basis of 
herbicide exposure, the Veteran could still establish service 
connection for his skin conditions with competent evidence that 
they were incurred in service, were present during other 
presumptive periods, or by submitting medical or scientific 
evidence that they were in fact due to herbicide exposure during 
service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, the record in this case does not establish the existence 
of a current disability or a link between the Veteran's skin 
disorders and active duty service.

STR's, including a January 1969 separation examination and report 
of medical history, are negative for any complaints, treatment, 
or diagnoses relating to a skin disorder.  On separation 
examination, it was noted that the Veteran had an old surgery 
scar.  

Post-service records included SSA records as well as private and 
VA treatment records that were negative for any complaints, 
treatment, or diagnosis of a skin disorder.  In fact, September 
and October 2006 VA treatment records specifically noted that 
there were no rashes or lesions.  

At his January 2008 videoconference hearing, the Veteran 
testified that since leaving Vietnam he sometimes had skin 
rashes.  The rashes were more prominent in the summer time.  The 
rashes cycled.  He did not have the skin rashes prior to going to 
Vietnam.  He reported that he walked and drove through areas that 
had been sprayed (with herbicides).  

On August 2008 VA examination, it was noted that the Veteran's 
claims file was not reviewed.  The Veteran reported that he had 
dry, flaky skin and has had it for several years off and on.  He 
was occasionally itchy.  It would go away on its own, but would 
return.  He also reported red marks all over his body.  He denied 
any trauma to his arms and legs.  He denied taking blood 
thinners.  He denied any side effects from taking Benadryl for 
sleep.  He denied any systemic symptoms such as fever or weight 
loss.  After examination, he was diagnosed with senile purpura, 
xerosis, cherry angiomas, and seborrheic keratosis.   The 
examiner found that senile purpura was caused by a lack of 
support to the blood vessels.  It occurred naturally with age, 
sun exposure, or systemic steroid use.  Therefore, the senile 
purpura was not related to military service.  Xerosis was also 
known as dry skin.  The examiner noted that the Veteran used 
personal care products, which were drying to the skin and caused 
flaking and possible itching.  Therefore, this condition was also 
not related to military service.  Cherry angiomas were also known 
as benign skin lesions, which developed after the age of 40 and, 
therefore, were not related to his military service.  Seborrheic 
keratoses were known as benign skin lesions caused mainly by 
three causes:  heredity, sun exposure, and increased age.  They 
were unlikely to be related to his military service.  

In July 2009, the same VA examiner examined the Veteran again 
with a review of the claims file.  The examiner noted that the 
claims file was also reviewed for any treatment of a groin rash, 
and none was found.  The Veteran reported no new skin conditions; 
however, he did note that he had a rash in the groin area since 
his military service.  He used over-the-counter Gold Bond Powder, 
which resolved the condition.  When active, it usually happened 
when he sweated or the groin area became moist, or typically in 
the summer months.  He denied any side effects from this and any 
systemic symptoms.  After examination, he was diagnosed with 
intertrigo versus tinea pedis.  The examiner noted that there was 
no evidence of a groin rash on today's examination; however, per 
the Veteran's story it could either be intertrigo or tinea pedis, 
which was not related to his military service.  The examiner 
reasoned that if the Veteran had a rash in the groin area during 
military service, whether it was intertrigo or tinea pedis and it 
resolved, recurrent episodes could occur but were usually new 
primary episodes and not related to the initial rash.  The 
examiner restated that Xerosis was also known as dry skin.  The 
Veteran had minimal evidence of this on today's examination.  As 
previously noted on the August 2008 VA examination, the Veteran 
used personal care products that were drying his skin and 
therefore, this condition was not related to his military 
service.  Cherry angiomas were benign skin lesions that developed 
after the age of 40 and as noted on the August 2008 VA 
examination, were not related to his military service.  
Seborrheic keratoses were benign skin conditions mainly caused by 
heredity, sun exposure, and increasing age.  Therefore, this was 
not caused by his military service.  Finally, senile purpura as 
noted on the August 2008 VA examination.  On today's examination, 
there was no evidence of senile purpura and it was not related to 
his military service.  The examiner noted that it naturally 
occurred with aging, sun exposure, or systemic steroid use.  

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran's skin disorders manifested by intertrigo/tinea pedis, 
xerosis, cherry angiomas, seborrheic keratosis, and senile 
purpura were caused or aggravated by his active duty service.  
Although the Veteran has a current diagnosis of a skin condition, 
only the first element of service connection has been satisfied.  
However, a veteran seeking disability benefits must establish not 
only the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000).  

In this case there is no medical opinion of record showing a 
relationship between the Veteran's skin disorder and the 
Veteran's military service, including Agent Orange exposure.  In 
this regard, the Board notes that STR's were negative for any 
complaints, treatment, or diagnosis of a skin disorder.  He was 
not diagnosed with a skin disorder until many years after 
service.  This is strong evidence against a finding of any 
continuity of symptomatology and against his claim for service 
connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000).  

Of course, in addition to the medical evidence, the Board must 
consider the Veteran's statements and the other lay evidence.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing 38 U.S.C.A. 1154(a) (West 2002)) (VA required to "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability benefits).  The Veteran has 
indicated that he did not have any skin rashes until after he 
returned from Vietnam.  On his more recent examination in July 
2009, he reported that he had a rash in his groin area since 
service.  While the Veteran is competent to report his 
observations of symptoms such as a skin rash, or dry and itchy 
skin that could be indicative of a skin disorder, his statements 
must be weighed against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
That other evidence, comprised of his own statements, reflects 
that he did not in fact experience a skin rash, dryness, or 
itchiness or any other continuity of skin-related symptomatology 
since service.  During his January 2008 videoconference hearing, 
he indicated that he "sometimes" had skin rashes that "cycled" 
since he returned from Vietnam.  During his August 2008 VA 
examination, he indicated that his skin-related symptoms appeared 
off and on for the last several years.  The conflicting 
statements made by the Veteran himself regarding whether or not 
he had continuous chronic skin-related symptoms make his 
statements lack credibility.  Also, as noted above, 
contemporaneous records at the time of the Veteran's separation 
from service showed no complaints, treatment, or diagnosis of any 
skin-related disorder.  

Regarding the underlying etiology of his complaints, the Board 
places far more probative weight on the findings and conclusions 
of the competent VA health care specialist that examined the 
Veteran in August 2008 and July 2009.  Furthermore, after the 
Veteran was interviewed and thoroughly examined it was determined 
that his skin disorders manifested by intertrigo/tinea pedis, 
xerosis, cherry angiomas, seborrheic keratoses, and senile 
purpura were not related to his military service.  The examiner 
considered that the Veteran's skin conditions were recurrent and 
provided a rationale for each of her opinions.  There was no 
competent medical evidence to the contrary.  

In summary, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service connection 
for a skin disorder, either on a direct basis or on a presumptive 
basis due to herbicide exposure.  As the evidence preponderates 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

II.  Duties to Notify & Assist

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VCAA and its implementing 
regulations provide that, upon the submission of a substantially 
complete application for benefits, VA has an enhanced duty to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the claimant 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has been accomplished.  In particular, the 
VCAA duty to notify was satisfied by a letter sent to the Veteran 
in January 2006, which fully addressed what evidence was required 
to substantiate the claims and the respective duties of VA and a 
claimant in obtaining evidence.  The RO also sent the Veteran a 
letter in March 2006 advising him of the five Dingess elements, 
to specifically include that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman, 19 Vet. 
App. at 484.  The claims were initially adjudicated in July 2006.  
This course of action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate these 
claims.  The RO has obtained the Veteran's service treatment 
records (STRs), VA and non-VA treatment records, and Social 
Security Administration (SSA) records.  The Veteran and 
representative have not identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical providers 
have additional pertinent records that should be obtained before 
the appeal is adjudicated by the Board.  See Golz v. Shinseki, 
590 F.3d 1317, 1323 (Fed. Cir. 2010).  Additionally, the Veteran 
was afforded VA examinations in August 2008 and July 2009 to 
determine whether he had PTSD that was related to an in-service 
stressor (that was ultimately verified) or whether he had a skin 
disorder that was related to service.  The Board finds that the 
VA examinations are adequate because they were based upon a 
review of the claims file and examination, consideration of the 
Veteran's pertinent medical history, his lay assertions and 
current complaints, and because they describe the etiology of his 
PTSD and skin disorders in detail sufficient to allow the Board 
to make a fully informed determination.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  The RO provided VA examinations in 
compliance with the Board's June 2009 remand instructions.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for PTSD is granted.

Service connection for skin disorder, to include as due to Agent 
Orange exposure, is denied.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


